UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-1381


DONALD DICKENS,

                  Plaintiff - Appellant,

          v.

WERNER ENTERPRISES, INC.,

                  Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:12-cv-00076-IMK-JSK)


Submitted:   August 20, 2014                  Decided:     August 26, 2014


Before MOTZ and      GREGORY,    Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald Dickens, Appellant Pro Se. Frank Marc Gianola, Aaron M.
Ponzo, Christopher Thomas Sasada, Timothy Richard Smith, PION
JOHNSTON   NERONE   GIRMAN   CLEMENTS &   SMITH,   Pittsburgh,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald     Dickens   appeals    the    district      court’s   order

granting Werner Enterprises, Inc.’s motion for summary judgment

on his libel and tortious interference claims.                 We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.              Dickens v. Werner

Enterprises, Inc., No. 1:12-cv-00076-IMK-JSK (N.D. W. Va. Mar.

25, 2014).      We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in     the   materials

before   this    court   and   argument    would   not   aid    the    decisional

process.

                                                                         AFFIRMED




                                      2